IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


SCOTT F. LINDE, ROBERT HESSLING,                           : No. 528 MAL 2015
AND JOHN PIEPOLI                                           :
                                                           :
                                                           : Petition for Allowance of Appeal from
                   v.                                      : the Order of the Superior Court
                                                           :
                                                           :
 LINDE ENTERPRISES, INC.                                   :
 --------------------------------------------------------- :
                                                           :
SCOTT F. LINDE, SHAREHOLDER AND                            :
DIRECTOR OF LINDE ENTERPRISES,                             :
INC. AND JOHN PIEPOLI, DIRECTOR OF :
LINDE ENTERPRISES, INC.                                    :
                                                           :
                                                           :
                   v.                                      :
                                                           :
                                                           :
 LINDE ENTERPRISES, INC., BARBARA                          :
 LINDE, ERIC LINDE, AND GARY LINDE                         :
                                                           :
                                                           :
 PETITION OF: SCOTT F. LINDE,                              :
 ROBERT HESSLING AND JOHN                                  :
 PIEPOLI


                                              ORDER



PER CURIAM

        AND NOW, this 23rd day of December, 2015, the Petition for Allowance of

Appeal is DENIED.

        Mr. Justice Eakin did not participate in the decision of this matter.